United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1955
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Alejandro Cisnero Castaneda, also      *
known as Gerardo Onofre-Martinez,      * [PUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: August 4, 2000
                                Filed: August 9, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Alejandro Castaneda pleaded guilty of conspiring to possess cocaine and heroin
with intent to distribute, in violation of 21 U.S.C. § 846, and was sentenced to sixty
months imprisonment and five years supervised release. On appeal, he argues that the
district court1 erred in denying him a two-level “safety-valve” reduction under U.S.
Sentencing Guidelines Manual § 2D1.1(b)(6) (1998), based upon the finding that he



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
had not been fully truthful in his statements to the government about the extent of his
involvement in the conspiracy.

       To qualify for a reduction under section 2D1.1(b)(6), “a defendant carries the
burden of demonstrating that %he has truthfully provided to the Government all
information regarding the relevant crime before sentencing.&” See United States v.
Santana, 150 F.3d 860, 864 (8th Cir. 1998) (quoted source omitted). We conclude that
the district court did not clearly err in determining that, as the government contended,
Castaneda had not been fully truthful. See United States v. Tournier, 171 F.3d 645,
647 (8th Cir. 1999) (standard of review). The government’s position was supported
by the unobjected-to facts in the presentence report (PSR), see United States v. Romo,
81 F.3d 84, 86 (8th Cir. 1996) (affirming denial of safety-valve relief where, although
defendant provided limited information about his crime to government, PSR indicated
that he had not been fully truthful), and Castaneda did not introduce any evidence in
support of his position, cf. United States v. Rios, 171 F.3d 565, 567 (8th Cir. 1999) (no
plain error for district court to deny safety-valve relief when government contended at
sentencing that defendant had not been truthful, and defendant failed to produce
evidence showing that he had been).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-